Citation Nr: 1414514	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  10-47 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to Dependency Indemnity Compensation (DIC) based on the appellant's status as surviving spouse of the Veteran.


WITNESSES AT HEARING ON APPEAL

Appellant and J.J.


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran served on active duty from June 1969 to February 1973.  He died in January 2004.  The appellant is the Veteran's former spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The claims file was then transferred to the RO in Anchorage, Alaska, who retains jurisdiction over this case.  The appellant testified at a Board video conference hearing at the RO in Anchorage, Alaska in December 2011.


FINDINGS OF FACT

1.  The Veteran and the appellant married in April 1971.

2.  The Veteran and the appellant were legally divorced in October 1992; the divorce decree for this divorce is final and was entered by a Superior Court judge.

3.  The Veteran died in January 2004.  The death certificate listed his marital status as married to a person other than the appellant and there is a valid marriage certificate of record documenting the Veteran's marriage in October 2002 to another individual.


CONCLUSION OF LAW

The criteria for entitlement to recognition as the surviving spouse of the Veteran, for the purpose of receiving DIC have not been met. 38 U.S.C.A. §§ 101(3), 103, 1310 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1(j), 3.5, 3.50 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Here, however, the notification and assistance provisions are not applicable, as the claim cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

II. Merits of the Claim

The appellant contends that she is entitled to DIC benefits as the surviving former spouse of the Veteran.

Governing law provides that DIC benefits may be paid to the surviving spouse of a veteran if certain requirements are met. 38 U.S.C.A. §§ 1304, 1310, 1311, 1541 (West 2002). 

VA death benefits may be paid to a surviving spouse who was married to the veteran (1) before the expiration of 15 years after the termination of the period of service in which the injury or disease causing the death of the veteran was incurred or aggravated; (2) for one year or more; or (3) for any period of time, if a child was born of the marriage, or was born to them before the marriage. 38 U.S.C.A. §§ 1102, 1304, 1541; 38 C.F.R. § 3.54.  For VA purposes, a marriage is considered valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j). 

To be recognized as the Veteran's surviving spouse for the purpose of establishing entitlement to VA death benefits, the appellant must be a person whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j) and who was the spouse of the Veteran at the time of the Veteran's death.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b)(1).  The appellant must also have lived with the Veteran continuously from the date of the marriage to the date of the Veteran's death except, as provided in 38 C.F.R. § 3.53(a), where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse; and the claimant cannot have remarried since the death of the Veteran and after September 19, 1962, or lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  Id.; 38 C.F.R. § 3.53, 3.55 (2013).  These criteria are conjunctive, not disjunctive; thus, all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the present case, copies of Marin County, California Superior Court records, here presumed valid and whose validity is not contested by the appellant, reflect that the Veteran and the appellant were divorced in October 1992.  The divorce decree for their divorce is final and was entered by a Superior Court judge in San Rafael, California.  The Veteran died in January 2004; and his marital status at the time of his death was listed on the death certificate as married to a person other than the appellant.  See also VA Form 21-686c (Declaration of Status of Dependents); County of Tehama License and Certificate of Marriage certified in October 2002.

The appellant testified at the December 2011 Board hearing that she filed for divorce from the Veteran because he was physically abusive toward her and her daughters and she feared for their safety.  She noted that the Veteran was in the hospital for psychiatric problems at the time she gave him the divorce papers and that she did not think he knew what he was signing.  However, a few months after he got out of the hospital he became aware of the divorce.  The appellant also acknowledged that the Veteran remarried another individual for 10 months up until the time of the Veteran's death, and that the appellant, herself, remarried someone for one year.  She also mentioned that she had been awarded Social Security Administration (SSA) benefits based on her ex-husband's status with Social Security. 

The evidence does not show that the October 1992 divorce decree was set aside by a court of competent jurisdiction at any time prior to the Veteran's death, and the appellant has not contended that she was not divorced from the Veteran.  Indeed, the appellant fully admits that she divorced the Veteran and that they never remarried each other.  The appellant contends, however, that she should be entitled to DIC benefits because her divorce from the Veteran was due to the Veteran's violent behavior and that although he remarried, his new spouse did not care for him and did not live with him at the time of the Veteran's death. 

The Board acknowledges and is sympathetic to the appellant's assertions that the divorce took place because the Veteran was violent and physically abusive toward her and her daughters and that she feared for their safety.  However, the reason for the divorce is not at issue, nor is any other characteristic of the appellant's valid marriage to the Veteran, except for its termination in divorce.  As cited above, the criteria for recognition as a surviving spouse for purposes of entitlement to DIC requires that an appellant was the spouse of the Veteran at the time of the Veteran's death.  See 38 U.S.C.A. §§ 101(3), 1310; 38 C.F.R. §§ 3.5, 3.50(b).  As for the exception under 38 C.F.R. § 3.53(a), where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse, this only applies if the Veteran and appellant were separated, and not divorced.  

As for the appellant's testimony that she was awarded SSA benefits based on her previous marriage to the Veteran, while there are similarities between the SSA and VA disability benefit systems, there also are significant differences between them, and SSA determinations are not binding on VA.  Holland v. Brown, 6 Vet. App. 443, 448 (1994).  While SSA may provide the appellant with benefits based on the length of her marriage to the Veteran, VA's laws and regulations governing survivor benefits make no such provision.  

Also, even though the appellant testified that the Veteran was incompetent at the time he signed the divorce papers in that he was in the psychiatric ward at a hospital, she noted that once he found out that they were divorced, while he was angry, the divorce was never set aside and the Veteran went on to remarry.  Thus, there is no evidence that the divorce decree was not valid.

The undisputed evidence of record shows that the appellant was not married to the Veteran at the time of his death.  Thus, the appellant's divorce from the Veteran bars her from eligibility for status as his surviving spouse.  Id.  

The Board finds that the criteria for establishing surviving spouse status are not met, and the appellant is not a proper claimant for the benefit sought.  Accordingly, her claim of entitlement to DIC must be denied as a matter of law.  See Sabonis, at 430.



ORDER

Entitlement to Dependency Indemnity Compensation (DIC) based on the appellant's status as surviving spouse of the Veteran is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


